Matter of Modesty B. (Dimitri C.--Shekeria R.-S.) (2020 NY Slip Op 06914)





Matter of Modesty B. (Dimitri C.--Shekeria R.-S.)


2020 NY Slip Op 06914


Decided on November 20, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 20, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., LINDLEY, NEMOYER, TROUTMAN, AND WINSLOW, JJ.


1021 CAF 19-00689

[*1]IN THE MATTER OF MODESTY B., AMEER B., DIMITRI C., JR. AND SHEKERIA C. MONROE COUNTY DEPARTMENT OF HUMAN SERVICES, PETITIONER-RESPONDENT; DIMITRI C., AND SHEKERIA R.-S., RESPONDENTS-APPELLANTS. 


THE SAGE LAW FIRM GROUP PLLC, BUFFALO (KATHRYN FRIEDMAN OF COUNSEL), FOR RESPONDENT-APPELLANT DIMITRI C. 
TIMOTHY P. DONAHER, PUBLIC DEFENDER, ROCHESTER (HELEN SYME OF COUNSEL), FOR RESPONDENT-APPELLANT SHEKERIA R.-S. 
JOHN P. BRINGEWATT, COUNTY ATTORNEY, ROCHESTER (CAROL L. EISENMAN OF COUNSEL), FOR PETITIONER-RESPONDENT.
MAUREEN N. POLEN, ROCHESTER, ATTORNEY FOR THE CHILDREN. 
ALISON BATES, VICTOR, ATTORNEY FOR THE CHILDREN. 

	Appeals from an order of the Family Court, Monroe County (Stacey Romeo, J.), entered March 5, 2019 in a proceeding pursuant to Family Court Act article 10. The order, among other things, adjudged that respondents had neglected the subject children. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Memorandum: In this proceeding pursuant to Family Court Act article 10, respondents father and mother each appeal from an order entered after a fact-finding hearing that, inter alia, adjudged them to have neglected the subject children. We affirm. Contrary to respondents' contentions, a sound and substantial basis in the record supports Family Court's determination that they neglected the subject children (see Matter of Henry G. [Danny T.], 175 AD3d 1802, 1802 [4th Dept 2019]; Matter of Rashawn J. [Veronica H.-B.], 159 AD3d 1436, 1436-1437 [4th Dept 2018]). Respondents' remaining contentions are without merit.
Entered: November 20, 2020
Mark W. Bennett
Clerk of the Court